t c memo united_states tax_court horace monroe chambers petitioner v commissioner of internal revenue respondent docket no 2474-13l filed date horace monroe chambers pro_se craig a ashford for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection by levy of his unpaid unless otherwise indicated all sections references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure and federal_income_tax liabilities the matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule to which petitioner objects we conclude that there is no genuine dispute as to any material fact and respondent is entitled to summary_judgment as a matter of law background petitioner did not file a federal_income_tax return for or the internal_revenue_service irs prepared substitutes for returns for and pursuant to sec_6020 on date the irs mailed to petitioner a notice_of_deficiency for which was addressed to his last known and current address on date the irs mailed to petitioner a notice_of_deficiency for which was addressed to his last known and current address petitioner did not file petitions contesting the deficiency determinations on date the irs assessed the tax and additions to tax for and on date the irs assessed the tax and additions to tax for the u s postal service usps track and confirm service indicates that this notice_of_deficiency was delivered on date petitioner has not disputed receiving this notice_of_deficiency the usps track and confirm service indicates that this notice_of_deficiency was delivered on date petitioner has not disputed receiving this notice_of_deficiency petitioner failed to pay the assessed tax_liabilities and on date the irs sent him a final notice_of_intent_to_levy and notice of your right to a hearing on date the irs received petitioner’s form request for a collection_due_process or equivalent_hearing cdp hearing request petitioner attached to the form a letter in which he stated that he did not owe any_tax because the office of personnel management opm had misreported his retirement income he did not request a collection alternative on date appeals account resolution specialist aar specialist diana bruno of the irs office of appeals appeals_office sent petitioner a letter scheduling a telephone cdp hearing for date the letter advised petitioner that if he disagreed with the substitutes for returns aar specialist bruno would allow him to provide original returns the letter also stated that in order for aar specialist bruno to consider collection alternatives petitioner had to submit a form 433-a collection information statement for wage earners and self-employed individuals and file tax returns for and petitioner requested a collection_due_process cdp hearing with respect to his unpaid tax_liabilities for and petitioner’s request with respect to was untimely and he was given an equivalent_hearing for that year petitioner did not provide aar specialist bruno with a form 433-a or a tax_return for or on date aar specialist bruno held a telephone conference with petitioner during which petitioner disputed only the underlying tax_liabilities for the years at issue aar specialist did not address collection alternatives because none were requested on date the irs issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levies on date petitioner timely filed a petition with the court i summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we petitioner resided in california at the time he filed his petition construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp v commissioner t c pincite however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing that there is a genuine dispute rule d see sundstrand corp v commissioner t c pincite ii determination to sustain the proposed levies sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action s and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a notice_of_deficiency for the year in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner t c pincite goza v commissioner t c pincite petitioner challenges the underlying tax_liabilities for and the irs issued petitioner notices of deficiency for and and provided evidence of their delivery to him petitioner did not set forth any facts showing a dispute as to his receipt of the notices and did not petition in response to either therefore petitioner is precluded from challenging the underlying tax_liabilities see sec_6330 sego v commissioner t c pincite goza v commissioner t c pincite see also eg d’arcy v commissioner tcmemo_2011_213 where as here the underlying tax_liabilities are not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we will reject the determination of the appeals_office if the determination was arbitrary capricious or without sound basis in fact or law see petitioner asserts that the forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc submitted by opm are fraudulent petitioner’s dispute with opm involves an order by the superior court of california county of nevada directing opm to pay a portion of petitioner’s retirement benefits to his ex-wife petitioner appears to be arguing that opm either erred in abiding by the order or misinterpreted it rule a 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 however we do not substitute our judgment for that of the appeals_office and we do not decide independently whether the levy should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed levy and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - we find that aar specialist bruno properly based her determination on the first and third factors petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the proposed levies was arbitrary capricious or without sound basis in fact or law petitioner did not request that aar specialist bruno consider collection alternatives failed to provide the financial information requested or file all required tax returns and disputed only the underlying tax_liabilities in his cdp hearing request accordingly respondent did not abuse his discretion in determining that the collection activity should proceed we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
